Citation Nr: 0728318	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-32 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of chronic allergic sinusitis, with sinus 
headaches, currently evaluated as noncompensably (zero 
percent) disabling.

2.  Evaluation of scar, left foot, currently evaluated as 
noncompensably (zero percent) disabling.

3.  Evaluation of scar, postoperative, large toe, right foot, 
currently evaluated as noncompensably (zero percent) 
disabling.

4.  Evaluation of postoperative arthritis of the left foot's 
first metacarpophalangeal joint (formerly evaluated under 
Diagnostic Code 5003-5284), currently evaluated as 10 percent 
disabling.

5.  Evaluation of postoperative arthritis of the right foot's 
first metacarpophalangeal joint, currently evaluated as 10 
percent disabling.

6.  Evaluation of thoracolumbar strain, currently evaluated 
as noncompensably (zero percent) disabling.

7.  Entitlement to service connection for upper back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The record shows that the veteran had active military service 
from August 1981 to August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and May 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal, as set forth on the title page, as claims for 
higher evaluations of original awards.  Analysis of these 
issues requires consideration of the ratings to be assigned 
effective from the date of award of service connection--in 
this case, September 1, 2003, the day following separation 
from military service.  Consideration must be given as to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim (so-called "staged 
ratings").  Id.

The veteran's left and right foot first metacarpophalangeal 
joint claims were initially rated as non-compensably 
disabling.  Each was increased to 10 percent by way of an RO 
decision issued in May 2006.  The Court has held that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
In the instant case neither the veteran nor his authorized 
representative has suggested that the recently assigned 10 
percent evaluation would satisfy his appeal for a higher 
evaluation of his left and right foot first 
metacarpophalangeal joint claims.  Nor has either otherwise 
suggested that the maximum rating available for those 
disabilities is not being sought.  Therefore the Board 
concludes that the issues of entitlement to higher ratings 
for left and right foot first metacarpophalangeal joint 
disabilities remain open and are properly before the Board.

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran submitted additional medical 
evidence at the time of a February 2007 hearing before the 
undersigned Acting Veterans Law Judge.   Since the veteran 
has waived consideration of this evidence by the RO, a remand 
is not necessary.

The claims for increased ratings for postoperative arthritis 
of the left and right feet first metacarpophalangeal joints 
and thoracolumbar strain, and for service connection for 
upper back pain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis is evidenced by five or 
six headaches per year, and requires treatment by over-the-
counter medications, but has not required prolonged 
antibiotic treatment or bed rest with treatment by a 
physician, and is not evidenced by pain and purulent 
discharge or crusting.

2.  The veteran's left foot scar is level, measures about 7 
cm by 1 cm, and is not evidenced by tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation, or 
hyperpigmentation, and is not tender or painful to touch.

3.  The veteran's right foot scar is level, measures about 7 
cm by 1 cm, and is not evidenced by tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation, or 
hyperpigmentation, and is not tender or painful to touch.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's chronic allergic sinusitis, with sinus headaches, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.97, Diagnostic Code 6512 (2006).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left foot scar have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.118, Diagnostic Code 
7802 (2006).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's right foot scar have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.118, Diagnostic Code 
7802.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, August 2005, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board finds that the late notice under the VCAA neither 
prejudiced the veteran nor requires remand to the RO.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify and/or submit any evidence he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

While the initial notifications did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the veteran's increased evaluation claims will 
be denied, these questions are not now before the Board.  In 
any event, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here with the three issues being decided, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.   Dingess, 19 Vet. App. at 490.  Consequently, 
a remand of the three issues being decided is not necessary.  
See Sabonis, supra.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

II.  Background

The veteran was afforded fee-based examinations in connection 
with his service connection claims and subsequent appeal of 
the ratings assigned.  At an examination given in July 2003 
(which the veteran contends consisted only of x-rays and the 
drawing of blood samples), the examiner noted that the 
veteran reported that he had been suffering from recurrent 
sinus pressure and headaches for many years.  He reported 
that he most commonly has pressure around his right eye and 
sinuses, and had last had an episode about a month prior to 
this examination, after cutting his grass.  He reported that 
cutting grass and being outside in a highly pollinated area 
increased the likelihood of developing this condition.  He 
reported using Flonase, Allegra, and Motrin with excellent 
success in controlling the symptoms once they begin.  The 
veteran also stated that the scars from the surgery on his 
right foot are wide and are a little bit cosmetically 
bothersome, but of no significant functional sequelae to him.  

On examination of the head, ears, nose, and throat (HENT), 
the examiner found no rhinorrhea or evidence of sinusitis.  
There was no sinus tenderness.  The nasal septum was intact.  
X-ray examination results were described as "normal sinus 
series."  The HENT examination was, in a word, normal.  

The examiner noted two linear two-inch scars on the dorsum of 
both big toes.  The examiner described them as having no 
significant disfigurement, ulceration, adherence, underlying 
tissue loss, or keloid formation.  They were slightly 
hypopigmented.  The scars were identified as postoperative, 
not burn, scars.  

The examiner's diagnoses included chronic allergic sinusitis, 
controlled with over-the-counter medications, and bilateral 
foot scars status-post surgery on both big toes, with no 
significant functional sequelae.  The examiner also noted 
that the veteran denied any significant problems with the 
scars on his big toes.  

After appealing the non-compensable ratings for his service-
connected disabilities, the veteran was afforded another fee-
based examination, given in September 2005, by a different 
examiner.  In reporting the veteran's history, this examiner 
noted that the veteran reported that his sinusitis occurs six 
times per year, and that each episode lasts for three weeks.  
It was reported that he suffered from interference with 
breathing through the nose and with headaches, though it was 
also stated that he was not incapacitated and did not have 
headaches during his sinus attacks.  There was no antibiotic 
treatment needed for the sinusitis.  

The examiner also reported that there was no functional 
impairment from the veteran's postoperative right and left 
foot disabilities, including the associated scars, and no 
resulting lost time from work.  

The veteran's HENT examination revealed no nasal obstruction, 
no deviated septum, no partial loss of the nose, no partial 
loss of the ala, no scar, and no disfigurement.  There was no 
rhinitis and no sinusitis noted on examination of the nose.  
X-ray examination revealed the veteran's paranasal sinuses to 
be clear throughout, with intact mucosal and bony margins.

Regarding the veteran's scars, the examiner found a level 
scar present at the dorsum of both great toes, measuring 
about 7 cm by 1 cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hypopigmentation, hyperpigmentation, and there was 
normal texture.  The examiner reported no change in VA's 
established diagnoses of postoperative scars to the right and 
left large toes, and chronic allergic sinusitis with sinus 
headaches.  

At his February 2007 hearing, the veteran testified that he 
uses over-the-counter medication for his sinuses.  He 
reported that he gets at least five or six headaches, 
described as severe in nature, in a year.  He also reported 
having used a vaporizer to relieve sinusitis symptoms.  In 
response to questioning by his authorized representative as 
to whether he had gone to a doctor for treatment of his 
sinusitis-caused headaches, the veteran said that he had been 
given some medication, and also subjected to a procedure 
involving standing on his head in order to clear out the 
mucus from his sinuses, though it was unclear from the 
testimony whether this procedure was performed by a doctor, 
or by the veteran himself at the direction of a doctor.  

When asked by his representative if the scars on his left and 
right feet were painful, the veteran responded that they are 
irritating, and that they itch.  He also testified that they 
are not tender to the touch, though he commented that "I 
guess after scratching it gets tender to the touch."  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's chronic 
sinusitis with sinus headaches, and scars claims, as claims 
for higher evaluations of original awards, effective from the 
date of award of service connection.

A.  Sinusitis

The veteran's chronic allergic sinusitis, with sinus 
headaches, is evaluated utilizing the rating criteria found 
at Diagnostic Code 6512.  38 C.F.R. § 4.97.  A non-
compensable evaluation is for application when sinusitis is 
detected by x-ray only.  A 10 percent evaluation is for 
application when sinusitis results in one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A note accompanying the rating criteria defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.  Id.  

Here, as noted in the Background discussion, x-ray 
examinations have twice shown the veteran's sinuses to be 
normal.  The medical evidence does not show that the 
veteran's sinusitis has resulted in any incapacitating 
episodes as defined by the rating criteria, and also has not 
required any antibiotic treatment, prolonged or otherwise.  
While the veteran has reported that he has five to six sinus 
attacks per year, he reported to his September 2005 examiner 
that he was not incapacitated, and reportedly did not have 
headaches with the sinus attacks.  Moreover, there is no 
medical evidence of pain and purulent discharge or crusting 
associated with these attacks, which showing is required for 
award of a 10 percent rating.  In sum, the Board finds that 
the veteran's sinus disability picture more nearly 
approximates the criteria required for currently assigned 
non-compensable rating, and that a higher, 10 percent, rating 
is not warranted at any time since the original effective 
date.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

B.  Scars

The veteran's left and right foot scars are evaluated 
utilizing the rating criteria found at Diagnostic Code 7802, 
for scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  38 C.F.R. 
§ 4.118.  Under Diagnostic Code 7802, a 10 percent rating is 
for application when there is an area or areas of 144 square 
inches (920 sq. cm.) or greater.  A Note under Diagnostic 
Code 7802 specifies that scars in widely separated areas, as 
on two or more extremities, will be separately rated, as has 
been done here.  Another Note defines a superficial scar as 
one not associated with underlying soft tissue damage.  

Here, the most precise measurement of the veteran's two scars 
is that each is about 7 cm by 1 cm., or seven sq. cm., well 
short of the 920 sq. cm. required for award of a compensable, 
10 percent, rating for either scar.   

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none.  
Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck, and is therefore inapplicable here.  
Diagnostic Code 7801 is for application when there are scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, neither of which criteria is met by the 
medical evidence of record.  Diagnostic Code 7803 is inapt 
because the scars have not been described as being unstable, 
and Diagnostic Code 7804 is inapt because the scars have not 
been found to be painful on examination.  Diagnostic Code 
7805 is not for application because there is no evidence that 
either of the scars limits range of motion of the toe.  None 
of the other skin-related diagnostic codes is applicable 
because they all relate to skin diseases, infections, or 
other, non-scar-related, disabilities.  

In sum, the Board finds that the veteran's left and right 
foot scars disability picture more nearly approximates the 
criteria required for currently assigned non-compensable 
ratings, and that higher, 10 percent, ratings are not 
warranted at any time since the original effective date.  See 
Fenderson, supra.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  



ORDER

Entitlement to an initial compensable evaluation of chronic 
allergic sinusitis, with sinus headaches, is denied.

Entitlement to an initial compensable evaluation of a left 
foot scar, is denied.  

Entitlement to an initial compensable evaluation of a right 
foot scar, is denied.


REMAND

As noted, the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  Review 
of the record discloses that the veteran has not been 
adequately notified of the provisions of the VCAA as regards 
his claim of service connection for upper back pain.  The 
Board will therefore remand this case in order to ensure that 
the veteran receives the due process to which he is entitled.

In testimony at his February 2007 hearing, the veteran noted 
that another operation on his left foot was imminent, and 
that another operation on his right foot was probable.  Since 
the veteran's left and right foot disabilities are not yet in 
a stable state, but may be shortly, the Board will remand in 
order to allow for completion of the scheduled and 
anticipated operations, and to afford the veteran with 
another examination to determine the degree of disability of 
these foot disabilities after a period of healing.  

During the pendency of the veteran's appeal, the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Because the veteran was not 
notified of the old criteria in effect at the time of receipt 
of his two spine-related claims, and because the veteran's 
thoracolumbar strain disability was not evaluated under both 
the old and the new criteria, remand is also required for 
this notification and for subsequent readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, the 
RO must notify the claimant and the 
claimant's representative of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
appellant's specific claims; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran must be apprised of the of the 
rating criteria utilized for rating 
disabilities of the spine that were in 
effect at the time of receipt of his 
claims.  

The veteran should also be contacted to 
ascertain the status of any recently 
completed or scheduled operations related 
to his right and left foot disabilities.  

2.  After the above-requested 
development is accomplished, 
and when it is determined that 
no additional surgeries 
related to either foot are 
scheduled, and it has been 
determined that any prescribed 
period of recuperation and/or 
rehabilitation has passed, the 
veteran should be afforded 
another VA examination by a 
physician with appropriate 
expertise to determine the 
current level of disability 
associated with the 
postoperative arthritis of the 
right and left foot first 
metacarpophalangeal joints.  

The veteran's claims file, 
including a copy of this 
remand, must be made available 
to the examiner for review in 
connection with the 
examination.

The AOJ should ensure that the 
examination report complies 
with this remand and the 
questions presented in the 
AOJ's examination request.  If 
the report is insufficient, it 
should be returned to the 
examiner for necessary 
corrective action, as 
appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received and, as regards the thoracolumbar 
strain claim, specifically consider both 
the pre- and post-September 26, 2003, 
criteria for rating the spine.  If any 
benefit sought is not granted, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


